Case 2:18-cv-02188-PKH Document 22                Filed 06/14/19 Page 1 of 13 PageID #: 162



                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION

 UNITED STATES OF AMERICA.

        Plaintiff,

        v.

24 CASES (SIXTEEN, 18.7 OZ. BOXES PER
CASE) MORE OR LESS, OF RAISIN BRAN CEREAL,
AN ARTICLE OF FOOD, et al.                                            Civil No. 18-2188 PKH

         Defendants in rem.                                           AMENDED COMPLAINT

         And

 J AND L GROCERY, LLC, a corporation,
 and JAMES T. WHITE and LORI A. LAYNE,
 individuals,

         Defendants.


      Plaintiff, United States of America, by its attorney, Duane (Dak) Kees, United States Attorney

for the Western District of Arkansas, brings this verified complaint and alleges as follows:

                                        I.    FORFEITURE

                                  NATURE OF THE ACTION

               This Complaint for Forfeiture was filed by the United States of America, and

requested seizure and condemnation of articles of food, drug, device, and cosmetic as described in

the caption (“Defendants in rem”), in accordance with the Federal Food, Drug, and Cosmetic Act

(the “Act”), 21 U.S.C. § 301 et seq.




                                                   1
Case 2:18-cv-02188-PKH Document 22                 Filed 06/14/19 Page 2 of 13 PageID #: 163



                                   A.      Jurisdiction and Venue

                 This civil forfeiture action in rem was brought pursuant to 21 U.S.C. § 334 to seize

and condemn the defendant articles because they are in violation of the Act. This Court has

jurisdiction over such an action commenced by the United States under 28 U.S.C. § 1345 and 21

U.S.C. § 334.

                 This Court has in rem jurisdiction over the Defendants in rem, and venue is proper

under 28 U.S.C. § 1395(b) and 21 U.S.C. § 334(a)(1), because the Defendants in rem are located at

4810 N. Highway 71, Alma, Arkansas, in the Western District of Arkansas, Fort Smith Division.

                                   B.      The Defendants in rem

                The Defendants in rem are articles of food, drug, device, and cosmetic within the

meaning of 21 U.S.C. § 321(f)-(i) that located on the premises of J and L Grocery, LLC (“J&L”),

4810 N. Highway 71, Alma, Arkansas.

                The Defendants in rem consist in whole or in part of components that were shipped

in interstate commerce from outside the state of Arkansas.

                 The defendant articles of food are adulterated while held for sale after shipment of

one or more of their components in interstate commerce, within the meaning of the Act,

21 U.S.C. § 342(a)(4), in that they have been prepared, packed, or held under insanitary conditions

whereby they may have become contaminated with filth or may have been rendered injurious to

health.

                 The defendant articles of drug are adulterated while held for sale after shipment of

one or more of their components in interstate commerce, within the meaning of the Act,

21 U.S.C. § 351(a)(2)(A), in that they have been prepared, packed, or held under insanitary

conditions whereby they may have become contaminated with filth, or may have been rendered
                                                   2
Case 2:18-cv-02188-PKH Document 22                 Filed 06/14/19 Page 3 of 13 PageID #: 164



injurious to health, and within the meaning of 21 U.S.C. § 351(a)(2)(B), in that the facilities or

controls used for their manufacture, processing, packing, or holding do not conform to or are not

operated or administered in conformity with current good manufacturing practice to assure that

such drugs meet the requirements of the Act as to safety, and have the identity and strength, and

meet the quality and purity characteristics, which they purport or are represented to possess.

                 The defendant articles of device are adulterated while held for sale after shipment

of one or more of their components in interstate commerce, within the meaning of the Act,

21 U.S.C. § 351(a)(2)(A), in that they have been prepared, packed, or held under insanitary

conditions whereby they may have become contaminated with filth, or may have been rendered

injurious to health.

                 The defendant articles of cosmetic are adulterated while held for sale after

shipment of one or more of their components in interstate commerce, within the meaning of the

Act, 21 U.S.C. § 361(c), in that they have been prepared, packed, or held under insanitary

conditions whereby they may have become contaminated with filth or may have been rendered

injurious to health.

                 Based on the foregoing, the Defendants in rem are held illegally within the

jurisdiction of this Court and are liable to seizure, forfeiture, and condemnation pursuant to

21 U.S.C. § 334.

                 Upon filing of the complaint in this action, the United States requested that this

Court issue an arrest warrant in rem pursuant to Supplemental Rule G(3)(b). The warrant in rem

was duly issued by this Court and the United States executed the warrant upon the Defendants in

rem on November 7, 2018.



                                                   3
Case 2:18-cv-02188-PKH Document 22                 Filed 06/14/19 Page 4 of 13 PageID #: 165



                                   II.   INJUNCTIVE RELIEF

               This Amended Complaint is further brought under the Act, 21 U.S.C. § 332(a), and

this Court’s inherent equitable authority, to permanently enjoin and restrain Defendants J and L

Grocery, LLC, a corporation, and James T. White and Lori A. Layne, individuals (collectively,

“Defendants”), from violating:

               A.      21 U.S.C. § 331(k) by causing articles of food, as defined 21 U.S.C.

§ 321(f), while such articles are held for sale after shipment of one or more of their components

in interstate commerce, to become adulterated within the meaning of the Act, 21 U.S.C.

§ 342(a)(4), in that they have been prepared, packed, or held under insanitary conditions whereby

they may have become contaminated with filth or may have been rendered injurious to health.

               B.      21 U.S.C. § 331(k) by causing articles of drug, as defined 21 U.S.C.

§ 321(g), while such articles are held for sale after shipment of one or more of their components

in interstate commerce, to become adulterated within the meaning of the Act, 21 U.S.C.

§ 351(a)(2)(A), in that they have been prepared, packed, or held under insanitary conditions

whereby they may have become contaminated with filth or may have been rendered injurious to

health.

               C.      21 U.S.C. § 331(k) by causing articles of drug, as defined 21 U.S.C.

§ 321(g), while such articles are held for sale after shipment of one or more of their components

in interstate commerce, to become adulterated within the meaning of the Act, 21 U.S.C.

§ 351(a)(2)(B), in that the facilities or controls used for their manufacture, processing, packing, or

holding do not conform to or are not operated or administered in conformity with current good

manufacturing practice to assure that such drugs meet the requirements of the Act as to safety, and



                                                   4
Case 2:18-cv-02188-PKH Document 22                 Filed 06/14/19 Page 5 of 13 PageID #: 166



have the identity and strength, and meet the quality and purity characteristics, which they purport

or are represented to possess.

               D.      21 U.S.C. § 331(k) by causing articles of device, as defined 21 U.S.C.

§ 321(h), while such articles are held for sale after shipment of one or more of their components

in interstate commerce, to become adulterated within the meaning of the Act, 21 U.S.C.

§ 351(a)(2)(A), in that they have been prepared, packed, or held under insanitary conditions

whereby they may have become contaminated with filth, or may have been rendered injurious to

health.

               E.      21 U.S.C. § 331(k) by causing articles of cosmetic, as defined 21 U.S.C.

§ 321(i), while such articles are held for sale after shipment of one or more of their components in

interstate commerce, to be adulterated within the meaning of the Act, 21 U.S.C. § 361(c), in that

they have been prepared, packed, or held under insanitary conditions whereby they may have

become contaminated with filth, or may have been rendered injurious to health.

                                  A.        Jurisdiction and Venue

                This Court has jurisdiction to restrain violations of the Act under 21 U.S.C.

 § 332(a), and this Court also has jurisdiction over Defendants to this action under 28 U.S.C.

 §§ 1331, 1337, and 1345.

                Venue in this District is proper under 28 U.S.C. § 1391(b) and (c).

                                       B.      The Defendants

                Defendant J and L Grocery, LLC, is incorporated in the State of Arkansas and

does business at 4810 N. Highway 71, Alma, Arkansas (“J&L’s Facility”).

                Defendant James T. White, is the owner of J&L and is its most responsible

individual. He oversees all functions of the business, including purchasing and distributing
                                                   5
Case 2:18-cv-02188-PKH Document 22                 Filed 06/14/19 Page 6 of 13 PageID #: 167



products. Defendant White helps manage J&L with Defendant Layne. Defendant White directs

employees, interacts with customers, and works with contractors. Defendant White additionally

handles the majority of the maintenance and receiving of product at J&L. Defendant White

performs his duties at J&L’s Facility, within the jurisdiction of this Court, and has ultimate

responsibility to prevent, detect, and correct violations of the Act.

                 Defendant Lori A. Layne’s title is Manager at J&L, and she is the most

responsible individual at J&L when Mr. White is not at J&L’s Facility. Defendant Layne

manages the daily operations at J&L, directs employees, interacts with customers, and works with

contractors. Defendant Layne performs her duties at J&L’s Facility.

                 Defendants’ business is part wholesale and part retail. Approximately half of

their products are sold outside the State of Arkansas, including sales to Missouri, Oklahoma, and

Kansas. Defendants often use suppliers, including suppliers located outside the State of Arkansas,

to obtain food, drugs, devices, and cosmetics to sell and distribute from J&L, including suppliers

in Texas and Illinois.

                 The adulteration of any food, drug, device, or cosmetic, while such article is held

for sale after shipment of one or more of its components in interstate commerce, violates the Act.

21 U.S.C. § 331(k).

                 Defendants violate 21 U.S.C. § 331(k) by causing articles of food, drug, device,

and cosmetic to become adulterated under 21 U.S.C. §§ 342(a)(4), 351(a)(2)(A), 351(a)(2)(B),

and/or 361(c), while such articles are held for sale after shipment of one or more of their

components in interstate commerce.

                                               FACTS

                 J&L receives, holds for sale, and distributes foods, drugs, devices, and cosmetics.
                                                    6
Case 2:18-cv-02188-PKH Document 22                 Filed 06/14/19 Page 7 of 13 PageID #: 168



                J&L’s Facility consists of multiple buildings, including a main warehouse; a

pricing shed; a retail store; a liquidation shed; six holding warehouses, numbered one (1) through

six (6); a walk-in cooler; a walk-in freezer; and outdoor storage areas (outdoor storage areas on

J&L’s facility include three awning coverings, which are identified as follows: “Overhead covered

Awning storage area adjacent to the Dock,” “Overhead covered Awning storage area adjacent to

the Freezer,” and “Overhead covered Awning storage area adjacent to the Liquidation

Warehouse”).

                The Arkansas Department of Health (“ADH”) inspected J&L’s Facility on July

26, 2017, pursuant to a contract with FDA. The ADH inspector’s report stated that J&L failed to:

remove litter and waste and to cut weeds and grass within the immediate vicinity of the facility’s

plant and structures that may constitute an attractant, breeding place or harborage area for pests;

operate waste treatment and disposal systems in a manner that prevents contamination; provide

adequate screening or other protection of its buildings against pests; maintain buildings, fixtures

and other physical facilities in a sanitary condition; and store finished food under conditions that

would protect against deterioration of the food in the container. The ADH inspector also stated

that he “observed the entire warehouse facility and outside in need of cleaning and proper

sanitation. During previous inspections, violations have been brought to management’s attention,

but have not been corrected.”

                FDA inspected J&L between July 16 and August 7, 2018. During the inspection,

an FDA investigator observed widespread insanitary conditions throughout J&L’s Facility. The

FDA investigator’s observations included but were not limited to:

               A.      Inadequate sanitation practices at J&L, including litter and pest activity

(such as dead rodents, rodent excreta pellets, evidence of rodent gnawing on packaging, dead
                                                   7
Case 2:18-cv-02188-PKH Document 22                 Filed 06/14/19 Page 8 of 13 PageID #: 169



insects, one or more stray cats, animal feces, and rodent urine stains). The investigator observed

food pallets with rodent excreta pellets on them, evidence of rodent gnawing, and rodent urine

stains. The investigator also noted that, at the time of the inspection, J&L had not contracted for

pest control services for warehouses 1-6.

               B.      Inadequate pest control and J&L’s failure to construct its facilities to

facilitate maintenance and sanitary operations. There was widespread evidence of J&L’s failure

to exclude pests from its facilities, including rodent excreta pellets, evidence of rodent gnawing,

and rodent urine stains, and possible points of pest ingress routes in the form of gaps in the walls

and/or open doors of multiple structures. Indeed, the FDA investigator observed live and dead

rodents and dead insects and a strong urine-like odor within parts of J&L’s Facility. In addition to

the structural problems, the pallets within J&L’s warehouses were not adequately spaced to allow

for inspection within warehouses 1-6, nor did they provide adequate lighting.

               C.      Inadequate groundskeeping to protect against the contamination of food.

The investigator observed overgrown grass and brush, piles of debris, all of which may constitute

an attractant, breeding place, or harborage for pests.

               At the close of the inspection, Mr. White and Ms. Layne spoke with the FDA

investigator about these conditions. They stated that they would start contracting for pest control

services for warehouses 1 through 6 and that they had started cleaning up J&L’s Facility.

               FDA conducted a follow-up inspection at J&L between September 19 and October

23, 2018. During the inspection, FDA investigators again observed articles of food, drug, device,

and cosmetics at J&L’s facility being held under insanitary conditions. The insanitary conditions

observed by FDA investigators included but were not limited to:



                                                   8
Case 2:18-cv-02188-PKH Document 22                 Filed 06/14/19 Page 9 of 13 PageID #: 170



               A.      Widespread pest infestation throughout the main warehouse, warehouses

1-6, the liquidation shed, and the pricing shed, including multiple live and dead rodents; rodent

excreta pellets too numerous to count in, on, and around containers of food, drug, device, and

cosmetic products; animal feces; numerous containers that had been rodent gnawed; food, drug,

device, and cosmetic product packaging with stains characteristic of rodent urine; rodent

nesting material between food pallets; live and dead insects in contact with food, drug, device,

and cosmetic products; and live raccoons and at least one live cat in the storage areas.

               B.      Building defects, such as holes through exterior walls and gaps under

doors, and water damage, which serve as access points into the buildings for pests. The

investigator heard pest sounds in the walls and ceilings of the main warehouse.

               C.      Insufficient maintenance of the grounds, including overgrown brush,

downed tree limbs, litter in front of the buildings, and piles of debris outside of the buildings.

               D.      Water leaks in the roof inside the liquidation shed.

               E.      Lack of protection against product contamination, including open boxes of

comingled products with apparent pest activity therein.

                 During the September/October 2018 inspection, FDA investigators also observed

evidence of expired drug and device products being held for sale in multiple storage locations for

wholesale and retail customers. FDA investigators further observed products being stored and

held for sale in outdoor storage locations that failed to provide protection from the outside

environment or from pest and rodent infestation, and that did not provide an environment where

temperature and humidity could be controlled (including the Overhead covered Awning storage

area adjacent to the Dock, Overhead covered Awning storage area adjacent to the Freezer, and

Overhead covered Awning storage area adjacent to the Liquidation Warehouse). Investigators
                                                    9
Case 2:18-cv-02188-PKH Document 22                   Filed 06/14/19 Page 10 of 13 PageID #: 171



noted that drug products were not stored at recommended temperatures to prevent adversely

affecting their identity, strength, quality, and purity during storage, and that drug products that had

been subject to improper storage conditions were salvaged and returned to the marketplace

without appropriate testing and inspection, as required by 21 C.F.R. § 211.208.

                 Photographs of some of the conditions FDA investigators observed during the

September/October 2018 inspection are attached as Exhibit A to the this Amended Complaint.

                 FDA’s laboratory analyses of samples collected during the

September/October 2018 inspection confirmed the presence of filth, including rodent urine, rodent

excreta pellets, rodent hairs, and rodent gnaw holes in product packaging.

                 Based on the foregoing, Defendants violate 21 U.S.C. § 331(k) by causing articles

of food, drug, device, and cosmetic to become adulterated under 21 U.S.C. §§ 342(a)(4),

351(a)(2)(A), 351(a)(2)(B), and/or 361(c), while such articles are held for sale after shipment of

one or more of their components in interstate commerce. Unless restrained by this Court,

Defendants will continue to violate the Act in the manner set forth above.

                                 III.             REQUESTED RELIEF

                                             A.     Forfeiture

       WHEREFORE, FDA requests that this Court decree forfeiture of Defendants in rem to

the United States; that the Defendants in rem be disposed of as this Court may direct pursuant to

the provisions of the Act; and that Plaintiff be awarded its costs and disbursements in this action

in rem, and for such other and further relief as the Court deems proper and just.

                                        B.        Injunctive Relief

       WHEREFORE, FDA requests that this Court:


                                                      10
Case 2:18-cv-02188-PKH Document 22                 Filed 06/14/19 Page 11 of 13 PageID #: 172



      I.        Permanently restrain and enjoin, under 21 U.S.C. § 332(a), Defendants, and each

and all of their directors, officers, agents, representatives, employees, attorneys, successors,

assigns, and any and all persons in active concert or participation with any of them, from directly

or indirectly doing or causing to be done any of the following acts:

                A.     Violating 21 U.S.C. § 331(k) by causing articles of food, as defined 21

U.S.C. § 321(f), while such articles are held for sale after shipment of one or more of their

components in interstate commerce, to become adulterated within the meaning of the Act,

21 U.S.C. § 342(a)(4), in that they have been prepared, packed, or held under insanitary conditions

whereby they may have become contaminated with filth or may have been rendered injurious to

health.

                B.     Violating 21 U.S.C. § 331(k) by causing articles of drug, as defined 21

U.S.C. § 321(g), while such articles are held for sale after shipment of one or more of their

components in interstate commerce, to become adulterated within the meaning of the Act,

21 U.S.C. § 351(a)(2)(A), in that they have been prepared, packed, or held under insanitary

conditions whereby they may have become contaminated with filth or may have been rendered

injurious to health.

                C.     Violating 21 U.S.C. § 331(k) by causing articles of drug, as defined

21 U.S.C. § 321(g), while such articles are held for sale after shipment of one or more of their

components in interstate commerce, to become adulterated within the meaning of the Act,

§ 351(a)(2)(B), in that the facilities or controls used for their manufacture, processing, packing, or

holding do not conform to or are not operated or administered in conformity with current good

manufacturing practice to assure that such drugs meet the requirements of the Act as to safety, and



                                                   11
Case 2:18-cv-02188-PKH Document 22                 Filed 06/14/19 Page 12 of 13 PageID #: 173



have the identity and strength, and meet the quality and purity characteristics, which they purport

or are represented to possess.

                 D.     Violating 21 U.S.C. § 331(k) by causing articles of device, as defined

21 U.S.C. § 321(h), while such articles are held for sale after shipment of one or more of their

components in interstate commerce, to become adulterated within the meaning of the Act, 21

U.S.C. § 351(a)(2)(A), in that they have been prepared, packed, or held under insanitary

conditions whereby they may have become contaminated with filth, or may have been rendered

injurious to health.

                 E.     Violating 21 U.S.C. § 331(k) by causing articles of cosmetic, as defined 21

U.S.C. § 321(i), while such articles are held for sale after shipment of one or more of their

components in interstate commerce, to become adulterated within the meaning of the Act, 21

U.S.C. § 361(c), in that they have been prepared, packed, or held under insanitary conditions

whereby they may have become contaminated with filth, or may have been rendered injurious to

health.

          II.    Permanently restrain and enjoin, under 21 U.S.C. § 332(a), Defendants, and each

and all of their directors, officers, agents, representatives, employees, attorneys, successors,

assigns, and any and all persons in active concert or participation with any of them, from holding

for sale any article of food, drug, device, and/or cosmetic, unless and until Defendants bring their

operations into compliance with the Act and its implementing regulations to the satisfaction of

FDA; and

          III.   Award the United States its costs herein, including costs of investigation to date,

and such other relief as the Court may deem just and proper.



                                                   12
Case 2:18-cv-02188-PKH Document 22              Filed 06/14/19 Page 13 of 13 PageID #: 174



                                                 DUANE (DAK) KEES
                                                 UNITED STATES ATTORNEY

                                                 By:   /s/ Mark   W. Webb
                                                     Mark W. Webb
                                                 Assistant U. S. Attorney
                                                 Ark. Bar Number 77141
                                                 414 Parker Avenue
                                                 Ft. Smith, AR 72901
                                                 Phone: (479) 494-4060
                                                 Fax: (479) 441-0569
                                                 Email: mark.webb@usdoj.gov

 OF COUNSEL:

 ROBERT CHARROW
 General Counsel

 STACY CLINE AMIN
 Chief Counsel
 Food and Drug Administration
 Deputy General Counsel
 United States Department of Health and Human
 Services


 ANNAMARIE KEMPIC
 Deputy Chief Counsel, Litigation

 SETH I. HELLER
 Associate Chief Counsel
 United States Department of Health and Human
 Services
 Office of the General Counsel
 10903 New Hampshire Ave.
 White Oak 31
 Silver Spring, MD 20993-0002
 Telephone (240) 402-6502
 Email: Seth.Heller@fda.hhs.gov




                                                13
